            Case 7:20-cv-05063-KMK Document 99 Filed 10/28/20 Page 1 of 2
           Case 7:20-cv-05063-KMK Document 101 Filed 10/30/20 Page 1 of 2



                                                                                                 r
          ROSEN
           LAWLLC
Attorneys at Law
216 Lakeville Road                                                      500 Village Square Crossing, Suite 101
Great Neck, New York 11020                                                 Palm Beach Gardens, Florida 3 341 0
T 516.437.3400                                                                              T 561.899 .9999
F 516.334.3000                                                                              F 561.584.6434

Gary Rosen, Esq. I Admitted NY, FL, NJ, PA, GA
Jared Rosen, Esq. I Admitted NY, FL, NJ
Jaime Rosen, Esq. I Admitted NY, FL, NJ, CT
Michael J. Noonan, Esq. I Admitted NY
Joseph G. Noonan, Esq. I Admitted NY


October 28, 2020

VIAECF:
Hon. Kenneth M. Karas
The Hon. Charles L. Briearit Jr.
Federal Building arid United States Courthouse
3 00 Quarropas Street
White Plains, NY 10601-4150

RE:       PRE-MOTION CONFERENCE LETTER FOR MOTION TO DISMISS
          LMREC III NOTE HOLDER, INC. V. HUDSON EFT LLC, ET.AL.
          CASE NO. 20-CV-5063(KMK)
          United States District Court for the Southern District of New York

Dear Judge Karas:

      We are the attorneys for Defendarit Hudson EFT LLC, Defendarit Guido Subotovsky, arid
Defendarit Hugo Subotovsky (hereafter referred to as "Defendarits") in the above entitled action.

      This letter is sent to your Honor on consent of Plaintiffs, Defendants (above) and
Defendant Samuel Gaccione and Defendant William Clarke.

        A settlement conference was held yesterday before Judge Paul E. Davison. Judge
Davison made a minute entry stating "Settlement conference held on 10/27/2020. The parties are
directed to meet arid confer to discuss settlement within one week of this order. Counsel shall file
a joint letter by no later thari 11/6/2020 advising the Court whether the parties wish to schedule
ari additional settlement conference."

       Based on continued settlement discussions, the parties have agreed to adjourn the
deadlines for submitting a motion to dismiss, subject to your Honor's approval.
        Case7:20-cv-05063-KMK
       Case  7:20-cv-05063-KMK Document
                                Document101
                                         99 Filed
                                            Filed 10/28/20
                                                  10/30/20 Page
                                                           Page 22 of
                                                                   of 22



      We respectfully request that the prior order for Defendants Guido Subotovsky, Hugo
Subotovsky and Hudson EFT LLC, as well as the prior order for Defendants Samuel Gaccione
and William Clarke to file motions to dismiss be modified and rescheduled as follows:

      1.    Motions to dismiss by Defendants Guido Subotovsky, Hugo
      Subotovsky, Hudson EFT LLC, Samuel Gaccione and William
      Clarke motion to dismiss the amended complaint be filed on or
      before Monday, November 30, 2020;

      2.    Plaintiffs opposition papers to Defendants' motion to
      dismiss shall be filed on or before Tuesday, January 5, 2021;

      3.   Defendants' reply papers shall be filed on or before
      Tuesday, January 19, 2021.

      All discovery will proceed unmodified.

      Thank you very much,

                                                   Respectfully submitted,



                                                   ~~
                                                   Gary Rosen




                   1dJ-~lu




                                               1
